Citation Nr: 1816769	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-32 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1967 to May 1970.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veteran's Law Judge during a March 2017 videoconference hearing.  A transcript is of record. 

At his March 2017 hearing, the Veteran testified that, as a result of his PTSD, he is unable to work.  Then, in October 2017, while his PTSD appeal was pending, he brought a claim for increased compensation due to unemployability (total disability based on unemployability or TDIU) due to both his PTSD and his adenocarcinoma.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

As noted in the Introduction, the Veteran has raised the issue of TDIU. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran also filed an official claim for TDIU, the RO began developing the Veteran's TDIU claim by reevaluating the Veteran's current disability ratings for adenocarcinoma and PTSD.  Specifically, the RO obtained documents from the Veteran's former employers and scheduled VA examinations for both disabilities that were completed in December 2017 and January 2018.  Furthermore the RO recently requested additional records form private providers in January 2018.  It is unclear if the RO is continuing to develop the claims.  As such, the matter is remanded for the RO to complete any additional development on the claims.

Furthermore, while the Board is cognizant that 38 U.S.C.A. § 7105 (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C.A. § 7105  (e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case. Specifically, the Board notes that the Veteran did not "submit" the evidence, but rather VA generated the relevant evidence in connection with another claim; the provision in that case does not provide for an automatic waiver of jurisdiction, but rather requires that the Veteran explicitly waive AOJ initial review of that evidence. The Veteran has not done so in this case. Consequently, the Board must remand the case in order for the AOJ to address the 2017 VA examination and any other relevant evidence of record in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Complete any additional development on the claims for PTSD and TDIU.  

2.  Then, readjudicate the claim considering all evidence associated with the claims file, including the 2017 VA examinations and private records and employment assocated with the claims file in 2017 and 2018 as well as any other pertinent and relevant evidence received since the last adjudication of that matter in the May 2016 supplemental statement of the case.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




